TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-01-00272-CR




                                   Ex parte Donald Craig Roy



      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 47,759, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING




                Donald Craig Roy appeals from the trial court’s order, made after a habeas corpus
hearing, denying bail pending a hearing on his motion for new trial. After the parties’ briefs were
filed, a supplemental record was received and filed showing that the motion for new trial has been

denied. The appeal is now moot.

                The appeal is dismissed.




                                              __________________________________________

                                              Carl E. F. Dally, Justice

Before Justices B. A. Smith, Puryear and Dally*
Dismissed as Moot

Filed: August 30, 2001

Do Not Publish




*
    Before Carl E. F. Dally, Judge (retired), Court of Criminal Appeals, sitting by assignment. See
    Tex. Gov’t Code Ann. § 74.003(b) (West 1998).